36709-1



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

ALEX WOMACK and AMY WOMACK,                              )
                                                         )
          Plaintiffs,                                    )
                                                         )
vs.                                                      )    Case No. 3:19-cv-937
                                                         )
KYAMRAN MAKHARADZE;                                      )
MERIX EXPEDITED SERVICES, LLC;                           )
GREAT LAKES TRANSPORT SOLUTION, LLC; and                 )
GILSTER-MARY LEE CORPORATION,                            )
                                                         )
          Defendants.                                    )

                        DEFENDANT GREAT LAKES TRANSPORT SOLUTION, LLC’S
                                     NOTICE OF REMOVAL

          NOW COMES Defendant, GREAT LAKES TRANSPORT SOLUTION, LLC, and pursuant to 28

U.S.C. §§ 1332(a), 1441, and 1446, and hereby removes this action to the United States District

Court for the Southern District of Illinois. In support of this Notice, GREAT LAKES TRANSPORT

SOLUTION, LLC states as follows:

          1.       On July 25, 2019, Plaintiffs, Alex Womack and Amy Womack, filed their Complaint

against the above Defendants in the Third Judicial Circuit Court, Madison County, State of Illinois,

seeking damages for personal injuries allegedly arising from an motor vehicle accident. See

Exhibit 1.

                                              Jurisdiction

          2.       This Court possesses subject matter jurisdiction over this action because the matter

presents a dispute between citizens of different states, and the amount in controversy is greater

than $75,000.00. See 28 U.S.C. § 1332(a).




                                               Page 1 of 4
36709-1



          3.    There is complete diversity of citizenship between the relevant parties.

          (a)   Plaintiffs, ALEX WOMACK and AMY WOMACK, are citizens of Madison County,

                Illinois.

          (b)   Defendant, GREAT LAKES TRANSPORT SOLUTION, LLC, is a New York Limited

                Liability Company with its principal place of business located in Amherst, New York.

          (c)   Defendant, GILSTER-MARY LEE CORPORATION, is a Missouri Corporation and is

                fraudulently joined to this litigation.

          (d)   Defendant, KYAMRAN MAKHARADZE, is a citizen of Missouri.

          (e)   Defendant, MERIX EXPEDITED SERVICES, LLC, is a Missouri Limited Company with

                its principal place of business located in St. Louis, Missouri.

          4.    The amount in controversy exceeds $75,000.00. The Plaintiffs’ Complaint seeks an

amount in excess of $75,000.00, thus this Court possesses subject matter jurisdiction over this

action. 28 U.S.C. § 1332(A).

                                          Timeliness of Removal

          5.    GREAT LAKES TRANSPORT SOLUTION, LLC accordingly files this Notice within 30

days of service of the Complaint. See Ex. 1. Accordingly, this Notice of Removal is timely brought

before this Court. See 28 U.S.C. § 1446(b).

                                      Venue and Other Matters

          7.    Because this action was originally filed in Madison County, Illinois, the action is

properly removable to the United States District Court for the Southern District of Illinois. See 28

U.S.C. § 1441(a); 28 U.S.C. § 92(a)(1).




                                               Page 2 of 4
36709-1



          8.    A copy of this Notice of Removal is being contemporaneously filed herewith with

the Circuit Court of Madison County, State of Illinois, instructing that no further proceedings shall

be had until such time as this matter is remanded from this Court.

          9.    True and correct copies of all pleadings which demonstrate that this matter is

removable is attached hereto as Ex. 1. See 28 U.S.C. § 1446(b).

          10.   Consents of removal from GILSTER-MARY LEE CORPORATION, KYAMRAN

MAKHARADZE, and MERIX EXPEDITED SERVICES, LLC are attached as Exhibit 2.

          WHEREFORE, Defendant, GREAT LAKES TRANSPORT SOLUTION, LLC, requests that this

Court assume full jurisdiction over the cause herein as provided by law, and that further

proceedings in the Madison County Circuit Court regarding the action be stayed. GREAT LAKES

TRANSPORT SOLUTION, LLC further respectfully demands that the trial of this matter in Federal

Court be heard by a jury.


                                          GREAT LAKES TRANSPORT SOLUTION, LLC, Defendant

                                                           /s/ Douglas R. Heise
                                                 BY:________________________________________
                                                 HEYL, ROYSTER, VOELKER & ALLEN, P.C.
                                                   Douglas R. Heise, ARD No. 6195244
                                                    Ryan A. Kemper, ARD No. 6298468


HEYL, ROYSTER, VOELKER & ALLEN, P.C.
Suite 100
Mark Twain Plaza III
105 West Vandalia Street
Edwardsville, Illinois 62025
Telephone: 618.656.4646
Facsimile: 618.656.7940
PRIMARY E-SERVICE - edwecf@heylroyster.com
SECONDARY E-SERVICE - dheise@heylroyster.com
SECONDARY E-SERVICE – rkemper@heylroyster.com

                                            Page 3 of 4
36709-1



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 28th day of August, 2019, the foregoing
was electronically filed with the Clerk of the Court using the CM/ECF system which will send
notification of such filing(s) to the following:

Robert P. Marcus, Esq.
THE GORI LAW FIRM, P.C.
E-Mail: bmarcus@gorilaw.com
Attorney for Plaintiff

Neil Jackson, Esq.
GAUSNELL, O’KEEFE and THOMAS, LLC
E-Mail: njackson@gotlawstl.com
Attorney for Defendants
KYAMRAN MAKHARADZE and
MERIX EXPEDITED SERVICES, LLC

Jason D. Guerra, Esq.
ROBERTS PERRYMAN
E-Mail: guerra@robertsperryman.com
Attorneys for Defendant
GILSTER-MARY LEE CORPORATION




                                                       /s/ Douglas R. Heise
                                           _______________________________________________




                                        Page 4 of 4
